Citation Nr: 0949119	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  05-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to service connection for claimed sinusitis.  

4.  Entitlement to service connection for claimed headaches.  

5.  Entitlement to service connection for claimed allergic 
rhinitis.  

6.  Entitlement to service connection for a claimed right 
shoulder condition to include rotator cuff strain, laxity and 
impingement syndrome.  

7.  Entitlement to service connection for claimed 
costochondritis.  

8.  Entitlement to service connection for claimed cervicitis. 

9.  Entitlement to service connection for a claimed 
gastrointestinal disorder to include gastritis and 
gastroenteritis.  

10.  Entitlement to service connection for claimed depression 
and adjustment disorder.  

11.  Entitlement to an increased initial rating for the 
service-connected anemia, currently rated at a noncompensable 
level.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served in active duty from February 1995 to 
August 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2004 that, in 
pertinent part, granted service connection for anemia rated 
at a noncompensable level.  

The Veteran presented testimony at a Board hearing before a 
Veterans Law Judge in November 2005.  A transcript of the 
hearing is associated with the Veteran's claims folder.  

Subsequent to the hearing, the Veterans Law Judge left the 
employ of the Board.  The Veteran was offered another 
opportunity for a hearing, but declined to request it.  

In an October 2006 decision, the Board denied the claim of a 
higher initial rating for service-connected hemorrhoids and 
remanded all of the other issues on appeal.  

In July 2009, the RO granted service connection for cervical 
spine strain was and a 10 percent rating was assigned.  

The issues of service connection for headaches, a sinus 
disorder and allergic rhinitis are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran currently is not shown to have a bilateral 
hearing loss disability as defined by VA regulation.   

2.  The Veteran currently is not shown to have tinnitus that 
can be attributed to any event or incident of the Veteran's 
period of active service.  

3.  The Veteran currently is not shown to have a right 
shoulder condition, cervicitis, gastritis or gastroenteritis 
due to a disease or injury of his period of active service.   

4.  The currently demonstrated depression and adjustment 
disorder are not shown to be due to any event or incident of 
the Veteran's active service.  

5.  The service-connected anemia disability is not productive 
of hemoglobin levels of 10 gm/ 100 ml or less with findings 
such as weakness, easy fatigability, or headaches.  


CONCLUSIONS OF LAW

1.  The claim of service connection for a bilateral hearing 
loss must be denied by operation of law.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).  

2.  The Veteran does not have a disability manifested by 
tinnitus due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

3.  The Veteran does not have a right shoulder disability to 
include rotator cuff strain, laxity, and impingement syndrome 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

4.  The Veteran does not have a disability manifested by 
costochondritis due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  

5.  The Veteran does not have a disability manifested by 
cervicitis due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

6.  The Veteran does not have a gastrointestinal disability 
to include gastritis or gastroenteritis, due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

7.  The Veteran does not have an innocently acquired 
psychiatric disability to include depression and adjustment 
disorder due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

8.  The criteria for the assignment of an initial compensable 
rating for the service-connected anemia have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.117 
including Diagnostic Code 7700 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in April 
2004, before the initial adjudication of the claims.  

The letter notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of her claims to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating and effective 
dates in November 2006, and the claims were readjudicated in 
a July 2009 Supplemental Statement of the Case.   

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  Thus, there is no prejudice to the Veteran in 
the Board's considering this case on its merits.  

Therefore, the Board finds the duty to notify provisions of 
VCAA have been fulfilled, and any defective notice is 
nonprejudicial to the Veteran and is harmless error.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  The Veteran's service 
treatment records were obtained and associated with the 
claims folder.  

The treatment records from the Columbia VA medical center 
dated from October 2001 to May 2009 were obtained and 
associated with the claims folder.  There is no other 
identified relevant evidence that has not been accounted for.  

The Veteran was afforded VA examinations in 2007 and 2009 to 
obtain medical evidence as to the nature and etiology of the 
claimed disabilities and to obtain medical evidence as to the 
severity of the service-connected anemia.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


II.  Entitlement to Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires competent evidence showing, (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  


Analysis

Entitlement to service connection for bilateral hearing loss

The Veteran asserts having had a hearing loss in service.  

There is no competent evidence of current hearing loss as 
defined by 38 C.F.R. § 3.385.  An audiometric evaluation 
dated in November 2007 shows that on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
35
LEFT
10
15
10
20
25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.

On the authorized audiological evaluation in May 2009, pure 
tone thresholds, in decibels, were the same as on audiometric 
evaluation in November 2007.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right and 
left ears. 

In comparing the November 2007 and May 2009 audiometric 
results to the regulatory criteria set forth in 38 C.F.R. § 
3.385, the Board must conclude that the Veteran currently 
does not a bilateral hearing loss disability as defined by 38 
C.F.R. § 3.385 for VA compensation purposes.  

The Veteran does not have an auditory threshold of 40 
decibels or greater in any of the frequencies, or 26 decibels 
or greater for at least three of the frequencies.  Speech 
discrimination is not less than 94 percent.  There are no 
subsequent medical records that demonstrate a current hearing 
loss disability as defined by 38 C.F.R. § 3.385.  

The Veteran's own implied assertions that she has a hearing 
loss disability which was incurred in service are afforded no 
probative weight in the absence of evidence that the Veteran 
has the expertise to render opinions about medical matters.  

Although the Veteran is competent to testify as to her 
observable symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Veteran has not submitted any medical evidence to support 
her contentions that she has a hearing loss disability as 
defined by 38 C.F.R. § 3.385.  

Since there is no evidence of a current hearing disability as 
defined by VA, the claim of service connection must be denied 
under the law.  Therefore, the benefit-of- the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra.  The claim is denied.  


Entitlement to service connection for tinnitus

There also is no competent evidence of a current diagnosis of 
tinnitus.  The November 2007 VA audiometric evaluation report 
notes that the Veteran denied a history of tinnitus.  The May 
2009 VA audiometric evaluation indicates that the Veteran 
denied having current tinnitus.  

The Board finds no proof of a current diagnosis of tinnitus.  
The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer, 
supra.  

Without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer 
and Shedden, both supra.  A grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

Since there is no evidence of a current disability, the claim 
of service connection is denied.  


Entitlement to service connection for a right shoulder 
disability to include rotator cuff strain, laxity, and 
impingement syndrome

There is no competent evidence of a current diagnosis of a 
right shoulder disability to include rotator cuff strain, 
laxity, and impingement syndrome.  

The service treatment records show that the Veteran was 
treated for right shoulder pain and strain in 2000 and 2001.  
An October 2000 service treatment record indicates that the 
Veteran had likely rotator cuff strain.  She reported having 
right shoulder pain for one month.  See also the service 
treatment records dated in November 2000.  

A January 2001 service treatment record indicates that the 
Veteran had probable subscapularis tendonitis with bilateral 
multi-directional laxity.  A June 2001 separation examination 
report indicates that the Veteran reported she did not have 
painful or swollen joints or a painful or trick shoulder.  An 
examination of the upper extremities was noted to be normal.  

The Veteran was afforded a VA examination in June 2007.  The 
Veteran reported that she had trouble with her right shoulder 
in approximately 1997.  She reported no specific injury, but 
had trouble with overhead activities and was treated for 
rotator cuff strain.  

The Veteran reports currently the her right shoulder is 
symptom free.  An examination of the right shoulder showed a 
full range of motion.  There was no tenderness to the right 
shoulder or rotator cuff to palpation.  Impingement test and 
supraspinatus isolation test were negative.  Rotator cuff 
strength was 5/5 in all muscles tested.  The right shoulder 
was stable with a trace of a laxity in all directions.  The 
diagnosis was that of right shoulder rotator cuff strain 
resolved.  The examiner stated that at this time, the Veteran 
did not have a right rotator cuff disability and the rotator 
cuff complaints resolved completely.  

The Board finds no proof of a current diagnosis of a right 
shoulder disability.  The Court has held that Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  
Brammer, supra.  

Without competent evidence of a diagnosed disability, the 
claim of service connection must be denied under the law.  
See Brammer and Shedden, both supra.  


Entitlement to service connection for costochondritis

There is no competent evidence showing a current diagnosis of 
costochondritis.  The service treatment records show 
treatment for costochondritis.  Service treatment records 
dated in August, September and November 1998 indicate that 
the Veteran had chest pain consistent with costochondritis.  
Costochondritis was diagnosed.  

A March 1999 service treatment record indicates that the 
Veteran continued to have pain consistent with 
costochondritis.  An April 1999 treatment record notes that 
the costochondritis resolved.  In June 2000, the probable 
musculoskeletal chest pain was assessed.  A June 2001 
separation examination indicates that the Veteran reported 
having chest pain.  However, an examination of the chest was 
normal.  

The Veteran was afforded a VA examination in June 2007 and 
reported being treated for costochondritis conservatively in 
service with complete relief of her symptoms.  She reported 
that her costochondritis was symptom free.  The diagnosis was 
that of costochondritis resolved.  The examiner indicated 
that the costochondritis completely resolved.  

The Board finds no proof of a current diagnosis of 
costochondritis.  The Court has held that Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer, supra.  Without competent evidence of 
a diagnosed disability, service connection for the disorder 
cannot be awarded.  See Brammer and Shedden, both supra.  


Entitlement to service connection for cervicitis

There is no competent evidence of a current diagnosis of 
cervicitis.  Service treatment records show that mild acute 
cervicitis was diagnosed in January 1996 and probable chronic 
cervicitis was diagnosed in April 2000.  However, the June 
2001 separation examination was negative for pertinent 
abnormality.  

The Veteran was afforded a VA examination in June 2007.  She 
reported being treated for cervicitis in service, but have 
had no recurrent problems.  The diagnosis was that of history 
of cervicitis.  The examiner stated that this issue had not 
been recurrent for the Veteran by her own report.  The 
examiner stated that the Veteran's most recent PAP smears 
were normal and the examination was benign.  

The Board finds no proof of a current diagnosis of 
cervicitis.  The Court has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer, supra.  


Entitlement to service connection for a gastrointestinal 
disorder to include gastritis and gastroenteritis

There is no competent evidence of a current diagnosis of a 
gastrointestinal disorder to include gastritis and 
gastroenteritis.  Service treatment records show treatment 
for abdominal pain and symptoms.  Gastritis was diagnosed in 
February 1999 and April 1999.  A February 1999 service 
treatment record indicates that the mild gastritis was 
possibly stress related.  In August 1999, abdominal pain was 
assessed.  The Veteran was prescribed Zantac.  A June 2001 
separation examination report indicates that the Veteran 
denied having frequent indigestion or stomach or intestinal 
trouble.  An examination of the abdomen and viscera was 
reported to be normal.  

The Veteran was afforded a VA examination in May 2009.  The 
Veteran reported that she had intermittent abdominal pain and 
cramping.  The Veteran underwent physical examination.  The 
examiner stated that there was no objective evidence to 
support a diagnosis of either gastritis or gastroenteritis.  
The examiner opined that most of the Veteran's abdominal pain 
resulted from constipation.  

The Board finds no proof of a current diagnosis of chronic 
gastritis or gastroenteritis.  The Court has held that 
Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  Brammer, supra.  

Without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer 
and Shedden, both supra. 



Entitlement to service connection for depression and 
adjustment disorder

The service treatment records do not show a diagnosis of an 
innocently acquired psychiatric disorder to include 
depression and adjustment disorder.  The June 2001 separation 
examination report indicates that her psychiatric examination 
was normal.  The Veteran denied having depression, excessive 
worry, or nervous trouble.  

The first evidence of a report of depression was in 2003.  In 
October 2003, depression was diagnosed and the Veteran was 
started on medication.  See also the VA treatment records 
dated in January 2004 and December 2004.  

The July 2007 VA psychiatric examination report indicates 
that the Veteran reported that depression was diagnosed about 
3 years ago and that, at that time, she was under financial 
and occupational stress.  She was prescribed medication at 
that time and stopped taking the medication about two years 
ago.  She stated that her episode of depression resolved.  

The Veteran indicated that she currently had sleeping 
difficulty, anger and difficulty with memory and 
concentration.  She was worried about her financial 
situation.  The diagnosis was that of adjustment disorder 
with anxiety and depressed mood.  

The examiner stated that the Veteran developed symptoms of 
depression approximately three years ago and was treated for 
depression due to situational stressors.  The examiner noted 
that the Veteran was currently experiencing symptoms that 
were consistent with a diagnosis of adjustment disorder.  
However, the examiner opined that both disorders occurred 
after her period of service and did not appear to be 
connected to her period of service.  

In a December 2007 addendum, another VA psychologist stated 
that, based upon the information in the claims folder and 
after talking with the Veteran, the Veteran's adjustment 
disorder was not related to or exacerbated by her service.  

The psychologist stated that, by the Veteran's own report, 
her depression did not begin until 2003 and was the only time 
she has gotten treatment for it.  The Veteran stated that the 
source of the depression was being a single parent, being in 
school, her father's death and financial problems.  The 
psychologist stated that the Veteran's depression was not 
related to or aggravated by military service.  There is no 
competent evidence which establishes that the adjustment 
disorder and depression were incurred in or are related to 
the Veteran's period of service.  

In summary, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for an adjustment disorder and depression.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply since there 
is no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Accordingly, on this record, the claim of service connection 
for depression and adjustment disorder must be denied.  


III.  Entitlement to an increased initial rating for anemia

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.  

Diagnostic Code 7700 provides ratings for hypochromic-
microcytic and megaloblastic anemia, such as iron deficiency 
and pernicious anemia.  Anemia with hemoglobin 10gm/100 ml or 
less, asymptomatic, is rated at a noncompensable (no percent) 
level.  

Anemia with hemoglobin 10gm/100ml or less with findings such 
as weakness, easy fatigability or headaches, is rated 10 
percent disabling.  Anemia with hemoglobin 8gm/100ml or less, 
with findings such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath, is rated 30 percent 
disabling.  

A Note to Diagnostic Code 7700 provides that complications of 
pernicious anemia, such as dementia or peripheral neuropathy, 
are to be rated separately.  38 C.F.R. § 4.117.  


Analysis

The service-connected anemia is currently rated at no percent 
under Diagnostic Code 7700.  38 C.F.R. § 4.117, Diagnostic 
Code 7700 (2009).  For a 10 percent rating under this code, 
the medical evidence must show hemoglobin of 10gm/100ml or 
less with findings such as weakness, easy fatigability or 
headaches.

The record does not show that the Veteran's anemia meets the 
criteria for a compensable rating.  The evidence of record 
shows that the hemoglobin was not less than 10gm/100ml.  From 
December 2001 to December 2007, the hemoglobin ranged from 
10.4gm to 12gm/100ml.  See the VA treatment records dated in 
December 2001, April 2002, August 2002, October 2002, June 
2005, December 2005, June 2006, December 2006, May 2007, June 
2007, and December 2007.  

The June 2007 VA hemic examination report indicates that the 
examiner reviewed the Veteran's hemoglobin and MCV since 
2001.  The examiner noted that the after review of all 
available data, the lowest hemoglobin was 10.4 in August 
2002.  

The examiner indicated that the more recent data shows that 
the hemoglobin had been very near normal, with two 
hemoglobins in the normal range in the last several checks.  
The diagnosis was that of mild intermittent anemia.  The 
examiner noted that the Veteran was not currently on any iron 
supplements and the previous issue with anemia appeared to be 
resolved, given the normal iron, TIBC, and ferritin level.  
There are no findings of weakness, easy fatigability or 
decreased hemoglobin levels.  

The medical evidence shows that the Veteran has headaches, 
but the headaches were diagnosed as tension type headaches 
and are not attributed to the anemia.  See the May and June 
2009 VA examination reports.  

On this record, the Board finds no basis for assigning a 
compensable rating for the service-connected anemia.  

The Board finds that a staged rating under Fenderson is not 
warranted in this case.  The Board has examined the record 
and as discussed above, the Board finds that a no percent 
evaluation is warranted for the service-connected anemia for 
the entire appeal period.  The medical evidence shows that 
the anemia has been stable for this time period.  

A review of the record does not demonstrate that the service-
connected anemia presents an exceptional or unusual 
disability picture such that application of the established 
rating standards would be impracticable.  Moreover, the 
examiner who performed the June 2007 VA examination stated 
that the anemia did not appear to be a factor in impairing 
the Veteran's ability to work.  

In the absence of such factors, the Board finds that the 
criteria for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  



ORDER

The claim of service connection for a bilateral hearing loss 
is denied under the law.  

Service connection for claimed tinnitus is denied.  

Service connection for a claimed right shoulder disorder to 
include rotator cuff strain, laxity and impingement syndrome 
is denied.  

Service connection for claimed costochondritis is denied.  

Service connection for claimed cervicitis is denied.  

Service connection for a claimed gastrointestinal disorder to 
include gastritis and gastroenteritis is denied.  

Service connection for depression and adjustment disorder is 
denied.  

An initial compensable rating for the service-connected 
anemia is denied. 




REMAND

Regarding the claims of service connection for allergic 
rhinitis, sinusitis, and headaches, the Board finds that 
additional development is necessary before a decision can be 
made on the merits.  

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

The Veteran was afforded a VA examination in July 2007.  The 
examiner stated that the diagnosis was possible mild seasonal 
allergic rhinitis but with absolutely no evidence of this at 
the examination.  The examiner indicated that the historical 
information led one to question whether the Veteran actually 
had this entity.  

The record shows that seasonal allergic rhinitis has been 
diagnosed in service.  See the service treatment records 
dated in February 1995, May 1995, October 1996, May 1997, 
March 1999 and May 2001.  The separation examination dated in 
June 2001 notes that the Veteran was taking Allegra.  

VA treatment records show that the Veteran sought medical 
treatment for rhinitis and sinusitis since service separation 
in 2001 until 2005.  See the VA treatment records dated in 
December 2001 (shows a diagnosis of allergic rhinitis ), 
April 2002 (sinusitis), April 2004 (acute frontal sinusitis 
and underlying chronic allergic rhinitis), and October 2005 
(allergic rhinitis).  

The Board finds that anther VA examination is necessary so 
that the examiner may consider this medical history before 
rendering an opinion as to whether the Veteran current has 
allergic rhinitis and/or sinusitis that had its onset in or 
is related to service.  The fulfillment of the VA's statutory 
duty to assist the veteran includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the decision will 
be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Of record are VA treatment records from Columbia dated from 
2001 to May 2009.  The RO should conduct a search for and 
associate with the claims folder copies of the Veteran's VA 
treatment records showing treatment for the claimed allergic 
rhinitis, sinusitis, and headaches dated from May 2009 to 
present.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  

Regarding the claim for service connection for headaches, in 
an August 2009 statement, the Veteran refers to treatment for 
the headaches disorder by her primary care physician.  

The RO should also contact the Veteran by letter and request 
that she provide sufficient information, and if necessary 
authorization, to enable the RO to obtain any pertinent 
treatment records showing treatment for the headaches.   

The RO should make an attempt to obtain any treatment records 
identified by the Veteran.  The Veteran also should be 
informed that she may submit evidence to support his claims 
including any evidence of in-service treatment for the 
claimed disabilities.  

Accordingly, the remaining issues are REMANDED for the 
following action:

1.  The RO should obtain all VA treatment 
records showing treatment for headaches, 
allergic rhinitis, and sinusitis dated 
from May 2009 to present from the VA 
healthcare system in Columbia, South 
Carolina.  Incorporate any such records 
into the Veteran's claims file.

2.  The RO should take appropriate steps 
to contact the Veteran and ask her to 
identify her primary care physician who 
has treated her for her headaches.  The 
letter should request sufficient 
information to identify the health care 
provider, and if necessary, signed 
authorization, to enable VA to obtain any 
additional evidence.  If the Veteran 
adequately identifies the health care 
provider and provides the completed 
authorization, request legible copies of 
all pertinent clinical records that have 
not been previously obtained, and 
incorporate them into the Veteran's 
claims file.  

3.  The RO then should schedule the 
Veteran for a VA examination(s) to 
determine the nature and likely etiology 
of the claimed headaches, allergic 
rhinitis and sinusitis.  The Veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should report all current 
diagnoses, including any recurrent sinus 
disorders such as a seasonal disorder.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current headache disorder or allergic 
rhinitis or sinusitis had its clinical 
onset during the Veteran's period of 
active service.  Attention is invited to 
the service treatment records showing 
treatment for allergic rhinitis.  

Any opinions expressed by the examiner 
should be accompanied by a clear 
rationale.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the issues remaining on appeal in light 
of all the evidence of record.  If any 
benefit sought on appeal is not granted, 
a Supplemental Statement of the Case 
should be furnished to the Veteran and 
her representative.  They should be 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition of the 
remaining issues.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


